Title: To George Washington from Robert Douglas, 25 May 1795
From: Douglas, Robert
To: Washington, George


          
            Sir
            Scotland, PortGlasgow 25th May 1795
          
          I had the Honour to write your Excellency on the 5th & 12th Augt—91 which I believe you received because Mr Robt Peter of Georgetoun informs me that I have represented him in a wrong light to you what I said in this respect had been better let alone, at the time I mentioned him to you I thought I had been ill used in regard to the Land I got on the Eastern Branch from my Father in Law, when I married his Daughter, Mary Riely & I now find Mr Peter is not to blame, the purport of the two letters I had the honour to write you was setting furth the hardship I

lay under in having my property confiscated when I was no way concernd in the War between Britain and America & settled in my Native Country before its Commencement, my Oldest Son Eliphaz was in Maryland the whole time of it, sworn in a Citizen & in the Malitia, this is a fact & from his Attachment to America & mine I think it very hard that my family should be deprieved of their Mothers inheritance I have a letter from Mr John Campbell of Bladensburgh, Acquainting me that my property was sold by the state Agent for Maryland, to some Gentlemen in Georgetoun for about £2000—Cury Mr Peter writes me that he took a protest against the sale—I flatter my self that when the Treaty brought about by the Honbr. Mr Jay at London will be agreeable to you and the States of America, that my property will be restored unto my family or value for it and I hope if it please God to prolong your life for the good of your Country which is my desire, that you will not forget my concerns I have none other to be my freind & from your Character so much rever’d in this Country and by none more then my self, I hope you will please order one of your Secretarys to write me on this subject many have been well paid in Britain as Refugees for their Estates confiscated in America & several Sons by being in America have held Estates though their Fathers have been inimical to the interest of America & it is very hard I should be laid aside by both Governments, I beg to be forgiven for pestering you with letters at this rate but to whom can I write for redress of grievances but unto you and now give me leave to be on the familiar with your Excellency, I am not sure but I was once a play Mate of yours many years ago, was Colonel Washington who lived on Rappahannock & opposite to Fredericksburgh your Father, whos Estate Joined a Plantation of Mr Anthony Strathers on the River side—from Mr Strather, a Mr Robt Shadden had a Store house, with him I lived as a young Assistant in the Store, Colo. Washington was very kind and indeed a second Father to me and I Remember it well, that it give me a very sore Heart that on a Christmass Eve, his great house was burned down & that he was Obliged with his good family to go and live in the Kitchen—I am very Respectfully, your Excellency Most Humble & Devoted Servt
          
            Robt Douglas
          
          
            P.S. it was in Sepr 1793 my property was sold.
          
         